Title: Notes on Work to be Done by James Dinsmore, 29 September 1805
From: Jefferson, Thomas
To: 


                        
                     List of work to be done by mr Dinsmore.
                  
                            Sep. 29. 05.
                        
                        finish the hall, & the great Doors of parlour. 
                  finish the staircases. 
                  build the S. W. Portico. 
                  ballustrade on the roof of the house. 
                  plinths of the Dome. 
                  a Dorick entablature inside of the N.W. piazza on a model different from all the others. 
                  the N.W. Outchamber to be done as may be necessary. 
                  Window shutters for the whole of the windows below. 
                  sashes for the rooms under the house. 
                  Green house. 
                  Chinese railing of top of house
                        
                            Th: Jefferson
                     
                        
                    